Citation Nr: 1135367	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for asthma, currently rated as 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1986 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing at the RO in May 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the May 2011 hearing before the Board that his service-connected asthma had increased significantly in severity after he switched from Singulair to an alternate medication.  Records show that the Veteran's prescription for Singulair was stopped in October 2008, which is prior to the Veteran's most recent VA examination in July 2008.  The record also further shows that he also testified that he uses a rescue inhaler up to 5 times per day, that he is forced to pull over while driving or walking on flat surfaces in order to use such an inhaler, and that he has unpredictable asthmatic episodes which intermittently require visits to the emergency room for steroid shots, among other medications.  Although the Veteran was scheduled for an additional VA examination, the Board is satisfied with his testimony that he was unaware that notification of the examination had been sent to him, and had no intent to miss the scheduled examination.  

The Court of Appeals for Veterans Claims has held that when a claimant asserts that a disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the disability's current severity, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran has testified that his disability has increased in severity since the October 2008 removal of Singulair from his medication list.  The Board thus finds that remand for an examination to determine his current disability level is necessary before a decision on the merits may be made.  

The Veteran also testified during his May 2011 Board hearing that he had received treatment for his asthma from a private physician.  Review of the record does not show that these records are associated with the claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Accordingly, after procuring authorization from the Veteran, the RO must contact the private physician and obtain private medical treatment records pertaining to his treatment of the Veteran's asthma.

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the veteran, indicate awareness of the existence of the private records documenting treatment by Dr. Gross for his asthma as noted in the May 2011 Board hearing transcript, and request that the Veteran provide those records or authorization such that the RO may obtain them.  If authorization is provided, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain any of these records they are unavailable, notify the Veteran and (a) identify the specific records that are unavailable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected asthma.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should report all pertinent symptomatology and findings in detail, and conduct any indicated diagnostic tests and studies, to include pulmonary function testing.  The examiner is also requested to note any medication used and the dose and frequency, to include any corticosteroids or other immunosuppressive drugs used to treat the Veteran's asthma.  Further, the examiner should indicate whether the Veteran's asthma is manifested by symptoms that are not reflected by the pulmonary function tests and/or medication use, and if so, their frequency, severity, and the degree to which they make the overall asthma picture more severe.  A complete rationale must be provided for any opinion stated.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  The Veteran testified during his May 2011 Board hearing that he would be willing to report for another VA examination if one were scheduled for him.  If that the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran, and after he has had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


